B 2100A(Form 2100A) (12/15)


                                  UNITED STATES BANKRUPTCY COURT
                                               FOR THE NORTHERN DISTRICT OF ALABAMA
                                                         NORTHERN DIVISION


In re       Michael G. Dombrowski                                                Case No. 16-81412-CRJ11


                                   TRANSFER OF CLAIM OTHER THAN FOR SECURITY
A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee hereby gives
evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other than for security, of the claim
referenced in this evidence and notice.

               MTGLQ Investors, LP                                              US Bank Trust N.A., as trustee of Bungalow Series
                                                                                                    F Trust
                 Name of Transferee                                                           Name of Transferor

Name and Address where notices to                                              Court Claim # (if known):      20-1
transferee should be sent:                                                     Amount of Claim:      $372,906.04
Rushmore Loan Management Services, LLC                                         Date Claim Filed:     September 8, 2016
P.O. Box 55004
Irvine, CA 92619-2708

Phone:    888-699-5600                                                         Phone:     972-347-4350
Last Four Digits of Acct #                   5292                              Last Four Digits of Acct #                  2474

Name and Address where transferee payments
should be sent (if different from above):
Rushmore Loan Management Services, LLC
P.O. Box 52708
Irvine, CA 92619-2708

Phone:    888-699-5600
Last Four Digits of Acct #:                   5292

I declare under penalty of perjury that the information provided in this notice is true and correct to the best of my
knowledge and belief.




By:      /s/Michael McCormick                                                                      Date:       7/12/2019
        Transferee/Transferee’s Attorney

Penalty for making a false statement:   Fine of up to $500,000 or imprisonment for up to 5 years, or both.   18 U.S.C. §§ 152 & 3571




           Case 16-81412-CRJ11                        Doc 748 Filed 07/12/19 Entered 07/12/19 15:36:24                                 Desc
                                                       Main Document     Page 1 of 10
 In Re:                                                     Bankruptcy Case No.:       16-81412-CRJ11
            Michael G. Dombrowski
                                                            Chapter:                   11

                                                            Judge:                     Clifton R. Jessup Jr.



                                           CERTIFICATE OF SERVICE

       I, Michael McCormick, of McCalla Raymer Leibert Pierce, LLC, 1544 Old Alabama Road, Roswell,
Georgia 30076, certify:

          That I am, and at all times hereinafter mentioned, was more than 18 years of age;

        That on the date below, I served a copy of the within Transfer of Claim filed in this bankruptcy matter
on the following parties at the addresses shown, by regular United States Mail, with proper postage affixed,
unless another manner of service is expressly indicated:

Michael G. Dombrowski
200 Walker Avenue
Huntsville, AL 35801

BSI Financial Services
1425 Greenway Drive, Ste 400
Irving, TX 75038

Tazewell Shepard                               (served via ECF Notification)
Tazewell Shepard, P.C.
PO Box 19045
Huntsville, AL 35804



I CERTIFY UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND CORRECT.


Executed on:       7/12/2019        By:    /s/Michael McCormick
                       (date)              Michael McCormick
                                           Alabama BAR NO. ASB-1127-C65M
                                           Attorney for Transferee




          Case 16-81412-CRJ11         Doc 748 Filed 07/12/19 Entered 07/12/19 15:36:24               Desc
                                       Main Document     Page 2 of 10
Case 16-81412-CRJ11   Doc 748 Filed 07/12/19 Entered 07/12/19 15:36:24   Desc
                       Main Document     Page 3 of 10
The date that your present servicer BSI Financial Services will stop accepting your payments is 12/02/2018. The date that Rushmore
will begin accepting payments from you is 12/03/2018. Send all payments due on or after that due date to your new servicer. A
billing statement from Rushmore will be mailed to you within 15 to 30 days.

If you are currently making your mortgage payment through a third party entity (e.g., government allotment, biweekly, or bill
service), please take the necessary steps to advise them of your new loan number shown above and change the payee to your new
servicer. In the event of a payment change, it is your responsibility to notify the third party of the new payment amount and new
address to send the payments.

Rushmore Loan Management Services LLC requests that you make every effort to remit your monthly payments on
the contractual due date shown on the note and your payment coupon.

If you wish to speak with a Housing Counseling Agency certified by the U.S. Department of Housing and Urban Development
(HUD), please call the following toll free number: (800) 569 4287.

Important note: If you entered into an approved loss mitigation plan with your previous loan servicer, or if you had a loss
mitigation application in process with your previous servicer, please call Rushmore immediately, toll free, at 888 504 7300, to
confirm that the loss mitigation plan information, or application and documentation, were properly transferred to Rushmore.

You should also be aware of the following information, which is referred to in more detail in Section 6 of the Real Estate
Settlement Procedures Act (RESPA) (12 USC §2605).

During the 60 day period following the effective date of transfer of the loan servicing, a loan payment received by your previous
servicer before its due date may not be treated by the new servicer as late, and a late charge fee may not be assessed.

A Business Day is a day on which the offices of the business entity are open to the public for carrying on substantially all of its
business functions.

Section 6 of RESPA also provides for damages and costs for individuals or classes of individuals in circumstances where servicers
are shown to have violated the requirements of that Section. You should seek legal advice if you believe your rights have been
violated.

Important note about insurance: If you have mortgage life or disability insurance or any other type of optional insurance, the
transfer of servicing rights may affect your insurance in the following way:

Rushmore does not collect and remit any type of optional insurance to your insurance company. Any premiums for any such
optional policy that was being collected and remitted by your previous servicer will be discontinued by Rushmore as of the effective
date of the transfer of servicing. If you wish to retain such optional insurance, you should contact your optional product service
provider about your ability to continue such insurance and how to make premium payments.

Should you have any questions, please contact our Customer Service Department at toll free 888-504-6700, Monday through
Thursday, 6 a.m. to 7 p.m., Friday 6 a.m. to 6 p.m. Pacific.

Sincerely,

Rushmore Loan Management Services LLC

Please keep this document for your records.




Case 16-81412-CRJ11                    Doc 748 Filed 07/12/19 Entered 07/12/19 15:36:24                                      Desc
                                        Main Document     Page 4 of 10
                                                   ADDITIONAL NOTICES

Rushmore Loan Management Services LLC is a Debt Collector, who is attempting to collect a debt. Any information obtained
will be used for that purpose. However, if you are in Bankruptcy or received a Bankruptcy Discharge of this debt, this letter is
being sent for informational purposes only, is not an attempt to collect a debt and does not constitute a notice of personal
liability with respect to the debt.

If you have any other mortgage loans secured by the same property not serviced by Rushmore, please contact your other
servicer directly to discuss any possible loss mitigation options that may be available to you.
If you are a confirmed Successor in Interest who has not assumed the mortgage loan obligation under State Law, this letter is
being sent for information purposes only and does not constitute personal liability with respect to the debt.

LEGAL NOTIFICATION: Rushmore Loan Management Services LLC may report information about your account to credit
bureaus. Late payments, missed payments or other defaults on your account may be reflected in your credit report.

Notice of Error Resolution & Information Request Procedures
The following outlines the Error Resolution and Information Request Procedures for your mortgage account at Rushmore Loan
Management Services LLC (RLMS). Please keep this document for your records.
If you think an error has occurred on your mortgage account or if you need specific information about the servicing of your loan,
please write us at:
                                        Rushmore Loan Management Services LLC
                                                           P.O. Box 52262
                                                   Irvine, California 92619 2262
All written requests for information or notices of error should contain the following information:
1. Your name
2. Account number
3. Property Address
4. Description of the error and explanation as to why you believe it is an error or a request for specific information regarding the
servicing of your loan
5. Current contact information so we may follow up with you

All written requests for specific information will be handled within 30 days of receipt. We will determine whether an error
occurred within 30 days after receiving your notice of error and will correct any error promptly (Notices of error on payoff
statements will be handled within 7 days). If additional time is needed to investigate your complaint or request, we may take up to
45 days but we will notify you of the extension within the original 30 days. If we decide that there was no error, we will send you
a written explanation. You may ask for copies of the documents that we used in our investigation.

HUD STATEMENT

  Pursuant to section 169 of the Housing and Community Development Act of 1987, you may have the opportunity to receive
    counseling from various local agencies regarding the retention of your home. You may obtain a list of the HUD approved
                housing counseling agencies by calling the HUD nationwide toll free telephone at 1 800 569 4287.




Case 16-81412-CRJ11                   Doc 748 Filed 07/12/19 Entered 07/12/19 15:36:24                                    Desc
                                       Main Document     Page 5 of 10
Case 16-81412-CRJ11   Doc 748 Filed 07/12/19 Entered 07/12/19 15:36:24   Desc
                       Main Document     Page 6 of 10
Case 16-81412-CRJ11   Doc 748 Filed 07/12/19 Entered 07/12/19 15:36:24   Desc
                       Main Document     Page 7 of 10
Case 16-81412-CRJ11   Doc 748 Filed 07/12/19 Entered 07/12/19 15:36:24   Desc
                       Main Document     Page 8 of 10
                                                                                                        Page 5

Servicemembers Civil Relief                   U. S. D ep a rt ment of H o us in g                     O MB A p p r o va l 2 5 0 2 - 0 5 8 4
Act Notice Disclosure                             and Urban Development                                                 Exp 3/31/2021
                                                     Office of Housing

Legal Rights and Protections Under the SCRA

)0<@4.0707-0<= 98 F,.>4@0 /?>CG 9< F,.>4@0 =0<@4.0 G 9< , spouse or dependent of such a servicemember may be entitled to
certain legal protections and debt relief pursuant to the Servicemembers Civil Relief Act (50 USC §§ 3901-4043) (SCRA).

Who May Be Entitled to Legal Protections Under the SCRA?
         Regular members of the U.S. Armed Forces (Army, Navy, Air Force, Marine Corps and Coast
         Guard).
         Reserve and National Guard personnel who have been activated and are on Federal active duty
         National Guard personnel under a call or order to active duty for more than 30 consecutive days under
         section 502(f) of title 32, United States Code, for purposes of responding to a national emergency
         declared by the President and supported by Federal funds
         Active service members of the commissioned corps of the Public Health Service and the National
         Oceanic and Atmospheric Administration.
         Certain United States citizens serving with the armed forces of a nation with which the United States
         is allied in the prosecution of a war or military action.

What Legal Protections Are Servicemembers Entitled To Under the SCRA?
         The SCRA states that a debt incurred by a servicemember, or servicemember and spouse jointly, prior to
         entering military service shall not bear interest at a rate above 6 % during the period of military service and one
         year thereafter, in the case of an obligation or liability consisting of a mortgage, trust deed, or other security in the nature
         of a mortgage, or during the period of military service in the case of any other obligation or liability.
         The SCRA states that in a legal action to enforce a debt against real estate that is filed during, or within
         one year ,1>0< >30 =0<@4.0707-0<H= 7464>,<C service, a court may stop the proceedings for a period of time, or
         adjust the debt. In addition, the sale, foreclosure, or seizure of real estate shall not be valid if it occurs
         during, or within one year after the =0<@4.0707-0<H= 7464>,<C =0<@4.0 ?860== the creditor has obtained a valid
         court order approving the sale, foreclosure, or seizure of the real estate.
         The SCRA contains many other protections besides those applicable to home loans.

How Does A Servicemember or Dependent Request Relief Under the SCRA?

         In order to request relief under the SCRA from loans with interest rates above 6% a servicemember or spouse
         must provide a written request to the lender, together with a copy of the servicemem-0<H= 7464>,<C 9</0<=
            Rushmore Loan Management Services LLC / 15480 Laguna Canyon Road, Suite 100, Irvine CA 92618
                                         Telephone: (888) 504-6700 / Fax (949) 453-9397
         There is no requirement under the SCRA, however, for a servicemember to provide a written notice or a copy
         91 , =0<@4.0707-0<H= 7464>,<C 9</0<s to the lender in connection with a foreclosure or other debt enforcement
         action against real estate. Under these circumstances, lenders should inquire about the military status of a
         :0<=98 -C =0,<.3482 >30 0:,<>708> 91 0108=0H= 0108=0 $,8:9A0< ,>, 08>0<H= A0-=4>0 .98>,.>482 >30
         servicemember, and examining their files for indicia of military service. Although there is no requirement for
         servicemembers to alert the lender of their military status in these situations, it still is a good idea for the
         servicemember to do so.

How Does a Servicemember or Dependent Obtain Information About the SCRA?

         )0<@4.0707-0<= ,8/ /0:08/08>= A4>3 ;?0=>498= ,-9?> >30 )( =39?6/ .98>,.> >304< ?84>H= Judge Advocate, or
         >304< 48=>,66,>498H= #02,6 ==4=>,8.0 &114.0<  7464>,<C 602,6 ,==4=>,8.0 office locator for all branches of the
         Armed Forces is available at http://legalassistance.law.af mil/content/locator.php

         F$464>,<C &80)9?<.0G 4= >30 + ) 0:,<>708> 91 0108=0H= information resource. If you are listed as entitled to
         legal protections under the SCRA (see above), please go to www militaryonesource.com/legal or call 1-800-
         342-9647 (toll free from the United States) to find out more information. Dialing instructions for areas outside
         the United States are provided on the website.



                                                                                                                     form HUD-92070
  Case 16-81412-CRJ11                    Doc 748 Filed 07/12/19 Entered 07/12/19 15:36:24(6/2017)
                                                                                             Desc
                                          Main Document     Page 9 of 10
                                                                                                         Page 6

                            5XVKPRUH /RDQ 0DQDJHPHQW 6HUYLFHV //&
                                     6XEVWLWXWH )RUP :
              5(48(67 )25 7$; 3$<(5 ,'(17,),&$7,21 180%(5 $1' &(57,),&$7,21
                                   35,9$&< $&7 67$7(0(17
  6HFWLRQ  RI WKH ,QWHUQDO 5HYHQXH &RGH UHTXLUHV \RX WR JLYH \RXU FRUUHFW 7D[SD\HU ,GHQWLILFDWLRQ 1XPEHU 7,1 WR SHUVRQV ZKR PXVW ILOH
  LQIRUPDWLRQ UHWXUQV ZLWK WKH ,56 WR UHSRUW LQWHUHVW GLYLGHQGV DQG FHUWDLQ RWKHU LQFRPH SDLG WR \RX PRUWJDJH LQWHUHVW \RX SDLG WKH DFTXLVLWLRQ RU
  DEDQGRQPHQW RI VHFXUHG SURSHUW\ FDQFHOODWLRQ RI GHEW RU FRQWULEXWLRQV \RX PDGH WR DQ ,5$ 7KH ,56 ZLOO XVH WKH QXPEHUV IRU
  LGHQWLILFDWLRQ SXUSRVHV DQG WR KHOS YHULI\ WKH DFFXUDF\ RI \RXU WD[ UHWXUQ 7KH ,56 PD\ DOVR SURYLGH WKLV LQIRUPDWLRQ WR WKH 'HSDUWPHQW RI
  -XVWLFH IRU FLYLO DQG FULPLQDO OLWLJDWLRQ DQG WR FLWLHV VWDWHV DQG WKH 'LVWULFW RI &ROXPELD WR FDUU\ RXW WKHLU WD[ ODZV <RX PXVW SURYLGH \RXU 7,1
  ZKHWKHU RU QRW \RX DUH UHTXLUHG WR ILOH D WD[ UHWXUQ 3D\HUV PXVW JHQHUDO ZLWKKROG  RI WD[DEOH LQWHUHVW GLYLGHQG DQG FHUWDLQ RWKHU SD\PHQWV
  WR D SD\HH ZKR GRHV QRW JLYH D 7,1 WR D SD\HU &HUWDLQ SHQDOWLHV PD\ DOVR DSSO\
  1DPH
  %XVLQHVV 1DPH                                                                      ([HPSW )URP %DFNXS :LWKKROGLQJ

  $GGUHVV 1XPEHU 6WUHHW $SW RU 6XLWH 1R
  &LW\ 6WDWH DQG =,3 &RGH                                                           /LVW $FFRXQW 1XPEHU V             2SWLRQDO
  6(&7,21 , ² 7$;3$<(5 ,' 180%(5 3$<(( 7<3( $1' %86,1(66 2:1(56+,3 7<3(
                                                               7$;3$<(5 ,' 180%(5

              (QWHU \RXU 7D[SD\HU ,GHQWLILFDWLRQ 1XPEHU 7,1 LQ WKH DSSURSULDWH ER[ )RU LQGLYLGXDOV
              WKLV LV \RXU 6RFLDO 6HFXULW\ 1XPEHU 661  )RU RWKHU HQWLWLHV LW LV \RXU (PSOR\HU
              ,GHQWLILFDWLRQ 1XPEHU (,1 

        (PSOR\HU ,GHQWLILFDWLRQ 1XPEHU (,1                                     

       6RFLDO 6HFXULW\ 1XPEHU 661                                                                             
                                                       3OHDVH FKHFN RQH ER[ LQ HDFK FROXPQ

                        3$<(( 7<3(                                   %86,1(66 2:1(56+,3 7<3(
    ,QGLYLGXDO                                               6ROH 3URSULHWRUVKLS
    )HGHUDO *RYHUQPHQW $JHQF\                                3DUWQHUVKLS
    6WDWH /RFDO *RYHUQPHQW $JHQF\                           &RUSRUDWLRQ
    /DZ )LUP RU 3UDFWLFH                                     *RYHUQPHQW $JHQF\
    /HJDO 6HUYLFH 3URYLGHU                                   7UXVW
    )RUHLJQ1RQUHVLGHQW 3URYLGH WKH DSSURSULDWH )RUP :    7D[ ([HPSW1RQ3URILW
    2WKHU 3OHDVH                                             2WKHU 3OHDVH
H[SODLQ BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                  H[SODLQ BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                         BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                         BBBBBBBB
&(57,),&$7,21 ,16758&7,216 ² <RX PXVW FURVV RXW LWHP  EHORZ LI \RX KDYH EHHQ QRWLILHG E\ WKH ,56 WKDW \RX DUH FXUUHQWO\
VXEMHFW WR EDFNXS ZLWKKROGLQJ EHFDXVH RI XQGHUUHSRUWLQJ RI LQWHUHVW RU GLYLGHQGV RQ \RXU WD[ UHWXUQ )RU UHDO HVWDWH WUDQVDFWLRQV LWHP  GRHV QRW
DSSO\ )RU PRUWJDJH LQWHUHVW SDLG WKH DFTXLVLWLRQ RU DEDQGRQPHQW RI VHFXUHG SURSHUW\ FDQFHOODWLRQ RI GHEW FRQWULEXWLRQV WR DQ LQGLYLGXDO UHWLUHPHQW
DFFRXQW ,5$  DQG JHQHUDOO\ SD\PHQWV RWKHU WKDQ LQWHUHVW DQG GLYLGHQGV \RX DUH QRW UHTXLUHG WR VLJQ WKH &HUWLILFDWLRQ EXW \RX PXVW SURYLGH \RXU
FRUUHFW 7,1
            6(&7,21 ,, ² &(57,),&$7,21
            8QGHU SHQDOWLHV RI SHUMXU\ , FHUWLI\ WKDW
                 7KH QXPEHU VKRZQ RQ WKLV IRUP LV P\ FRUUHFW WD[SD\HU LGHQWLILFDWLRQ QXPEHU RU , DP ZDLWLQJ IRU D QXPEHU WR EH
                      LVVXHG WR PH  DQG
                 , DP QRW VXEMHFW WR EDFNXS ZLWKKROGLQJ EHFDXVH D , DP H[HPSW IURP EDFNXS ZLWKKROGLQJ RU E , KDYH QRW EHHQ
                      QRWLILHG E\ WKH ,56 WKDW , DP VXEMHFW WR EDFNXS ZLWKKROGLQJ DV D UHVXOW RI IDLOXUH WR UHSRUW DOO LQWHUHVW DQG GLYLGHQGV RU
                       F WKH ,56 KDV QRWLILHG PH WKDW , DP QR ORQJHU VXEMHFW WR EDFNXS ZLWKKROGLQJ DQG
                 , DP D 86 SHUVRQ LQFOXGLQJ D 86 UHVLGHQW DOLHQ 
                 , DP QRW VXEMHFW WR )$7&$ UHSRUWLQJ
            7KH ,QWHUQDO 5HYHQXH 6HUYLFH GRHV QRW UHTXLUH \RXU FRQVHQW WR DQ\ SURYLVLRQ RI WKLV GRFXPHQW RWKHU WKDQ WKH
            FHUWLILFDWLRQV UHTXLUHG WR DYRLG EDFNXS ZLWKKROGLQJ

            6LJQDWXUH RI 86 3HUVRQ                                                                                   'DWH

             1DPH 3OHDVH 3ULQW                         7LWOH                             7HOHSKRQH 1XPEHU              )D[ 1XPEHU




    Case 16-81412-CRJ11                    Doc 748 Filed 07/12/19 Entered 07/12/19 15:36:24                                         Desc
                                            Main Document    Page 10 of 10
